DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both the living hinge and (seemingly) one of the two longitudinal walls (see Fig. 7A specifically).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 127 (see Fig. 7A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3)	The disclosure is objected to because of the following informalities:
Paragraph [0062], line 7, “ring 112 In” should read “ring 112. In” for grammatical correctness
Paragraph [0065], line 1, “envelopes” should read “envelops” for grammatical correctness
Appropriate correction is required.
Claim Objections
4)	Claims 1-3, 14, and 18 are objected to because of the following informalities:
Claim 1, line 6, “cavity are configured” should read “cavity being configured” for grammatical correctness
Claim 1, line 9, “cavity receives a” should read “cavity receiving a” for grammatical correctness
Claim 1, line 15, “ring locks” should read “ring locking” for grammatical correctness
Claim 1, line 15, “within; and,” should read “within; and” for grammatical correctness
Claim 14, line 3, “deflects or elastically deforms” should read “deflecting or elastically deforming” for grammatical correctness
Claim 14, line 4, “snap-fits” should read “snap-fitting” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the arc” in line 13. However, it is unclear if this “the arc” refers to “an arc” of the partially circular receiving ring (claim 1, lines 11-12), or “an arc of a semicircle” of claim 1, line 12. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the arc” of claim 1, line 13 as “the arc of the partially circular receiving ring”.
Claim 1 recites the limitation “the bridge portion comprising a hub connection portion and a bridge portion and a living hinge” in lines 17-18. However, it is unclear if “a hub connection portion” refers to “a hub connection portion” of claim 1, line 11, or a separate entity. If is further unclear if “a bridge portion” is referring to “a bridge portion” of claim 1, line 16, or a separate entity. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a hub connection portion and a bridge portion and a living hinge” of lines 17-18 as “a first portion, a second portion, and a living hinge”, referring to the first and second portion of the bridge portion defined in Applicant’s specification Paragraph [0067]. Examiner would like to note that this amendment requires the further amendment of claim 7 to “the first portion and the second portion” in lines 1-2, which will be amended for Examiner’s interpretation in the following rejection.
Claim 1 recites the limitation “the bridge portion joining the hub connection portion” in line 18. It is unclear whether “the bridge portion” refers to “a bridge portion” of line 16 or lines 17-18. It is similarly unclear whether “the hub connection portion” refers to “a hub connection portion” of line 11 or line 17. Therefore, the claim is indefinite. 
Claim 2 recites the limitation “the hub connection portion” in line 2. However, it is unclear whether “the hub connection portion” refers to “a hub connection portion” of claim 1, line 11 or claim 1, line 17. Therefore, the claim is indefinite. 
Claim 2 recites the limitation “the receiving flange of the hub of the needle assembly” in line 3. However, the receiving flange has only ever be claimed to be part of the needle assembly, not of the hub, which is part of the needle shield assembly. Therefore, it is unclear if “the receiving flange of the hub of the needle assembly” is supposed to refer to “a receiving flange of the needle assembly” of claim 1, line 14, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the receiving flange of the hub of the needle assembly” as “the receiving flange of the needle assembly”.

Claim 3 recites the limitation “the receiving flange of the hub of the needle assembly” in lines 1-2. However, the receiving flange has only ever be claimed to be part of the needle assembly, not of the hub, which is part of the needle shield assembly. Therefore, it is unclear if “the receiving flange of the hub of the needle assembly” is supposed to refer to “a receiving flange of the needle assembly” of claim 1, line 14, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the receiving flange of the hub of the needle assembly” as “the receiving flange of the needle assembly”.
Claim 3 recites the limitation “the hub connection portion of the needle shield assembly” in line 2. However, both iterations of “a hub connection portion” are technically part of “the needle shield assembly”, and it is unclear whether “the hub connection portion” refers to “a hub connection portion” of claim 1, line 11 or claim 1, line 17. Therefore, the claim is indefinite.
Claim 7 recites the limitation “the bridge portion” in line 1. It is unclear whether “the bridge portion” refers to “a bridge portion” of line 16 or lines 17-18. Therefore, the claim is indefinite.
Claim 12 recites the limitation “the hub connection portion in line 2. However, it is unclear whether “the hub connection portion” refers to “a hub connection portion” of claim 1, line 11 or claim 1, line 17. Therefore, the claim is indefinite. 
Claim 17 recites the limitation “the receiving flange of the hub of the needle assembly” in lines 2-3. However, the receiving flange has only ever be claimed to be part of the needle assembly, not of the hub, which is part of the needle shield assembly. Therefore, it is unclear if “the receiving flange of the hub of the needle assembly” is supposed to refer to “a receiving flange of the needle assembly” of claim 1, line 14, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the receiving flange of the hub of the needle assembly” as “the receiving flange of the needle assembly”.
Claim 18 recites the limitation “the circular protrusion of the hub of the needle assembly” in lines 1-2. However, the circular protrusion has only ever be claimed to be part of the receiving flange, which is part of the needle assembly, not of the hub, which is part of the needle shield assembly. Therefore, it is unclear if “the circular protrusion of the hub of the needle assembly” is supposed to refer to “a circular protrusion extending from an outer surface of the needle assembly” of claim 17, lines 3-4, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the circular protrusion of the hub of the needle assembly” as “the circular protrusion of the needle assembly”.
Claims 2-18 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim 3 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 2.
Claim 18 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 17.
Claim Rejections - 35 USC § 102
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9)	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollister (U.S. Patent No. 5154285), hereinafter Hollister.
Regarding claim 1, Hollister teaches a needle shield assembly (as shown in Fig. 4) for using with a needle assembly (Fig. 1; 30) comprising:
	a shield portion (Fig. 4; 20) comprising two longitudinal walls (as shown in Fig. 4) extending from a base (as shown in Fig. 4), the two longitudinal walls being separated by a needle assembly receiving cavity (as shown in Fig. 4, the needle assembly receiving cavity being defined by the base, the two longitudinal walls and an open end opposite the base (as shown in Fig. 4), the two longitudinal walls and being assembly receiving cavity being configured to receive a needle assembly, wherein a proximal portion of the needle assembly receiving cavity (portion of the cavity closer to 30, as shown in Fig. 4) is wider than a distal portion of the needle assembly receiving cavity (as shown in Fig. 4), the proximal portion of the needle assembly receiving cavity receiving a hub (Fig. 1; 38) of the needle assembly and the distal portion of the needle assembly receiving cavity receiving a needle cannula (Fig. 1; 28) of the needle assembly;
a hub connection portion (Fig. 4; 18) comprising a partially circular receiving ring (as shown in Fig. 4) defining an arc having a length that is greater than a length of an arc of a semicircle of a same radius as the arc of the partially circular receiving ring (as shown in Fig. 4), wherein the partially circular receiving ring deflects of elastically deforms outwardly upon advancement of a receiving flange (Fig. 4; 16) of the needle assembly, the partially circular receiving ring locking the receiving flange of the needle assembly within [Col. 3, line 64 – Col. 4, line 4]; and
a bridge portion (Fig. 2; 24), the bridge portion connecting the shield portion and the hub connection portion (as shown in Fig. 2), the bridge portion comprising a first portion (as shown in Annotated Fig. 2), a second portion (as shown in Annotated Fig. 2), and a living hinge (as shown in Annotated Fig. 2), the bridge portion joining the hub connection portion and the shield portion (as shown in Fig. 2).

    PNG
    media_image1.png
    348
    413
    media_image1.png
    Greyscale

Annotated Fig. 2
Regarding claim 2, Hollister teaches the needle shield assembly of claim 1, wherein the hub connection portion comprises the partially circular receiving ring having a diameter sized to frictionally receive the receiving flange of the needle assembly when the needle shield assembly is advanced against the receiving flange in an axial direction towards the needle assembly [Col. 3, line 64 – Col. 4, line 4].
Regarding claim 3, Hollister teaches the needle shield assembly of claim 2, wherein the receiving flange of the needle assembly and the hub connection portion of the needle shield assembly engage in an interference fit [Col. 3, line 64 – Col. 4, line 4].
Regarding claim 4, Hollister teaches the needle shield assembly of claim 1, wherein at least one locking hook (Fig. 2; 34) is disposed within the proximal portion of the needle assembly receiving cavity (as shown in Fig. 2).
Regarding claim 5, Hollister teaches the needle shield assembly of claim 4, wherein the at least one locking hook comprises a protrusion extending from the base (as shown in Fig. 2).
Regarding claim 6, Hollister teaches the needle shield assembly of claim 5, wherein the at least one locking hook is configured to deflect of elastically deform upon engagement with the needle cannula, the at least one locking hook having a pointed end (“finger portion” of Col. 3, line 9) which first engages the needle cannula [Col. 3, lines 6-13].
Regarding claim 7, Hollister teaches the needle shield assembly of claim 1, wherein the bridge portion includes the first portion and the second portion separated by the living hinge, each of the first portion and the second portion comprising a width and the living hinge comprising a thickness (as shown in Fig. 2), the thickness being sufficient to allow the living hinge to flex and bend (Examiner interprets the living hinge to have a thickness sufficient to allow the living hinge to flex and bend, as otherwise, the living hinge would be nonfunctional).
Regarding claim 8, Hollister teaches the needle shield assembly of claim 1, wherein the shield portion pivots against the living hinge (via the first portion of the bridge portion).
Regarding claim 9, Hollister teaches the needle assembly of claim 9, wherein the shield portion pivots from an open position to a closed position [Col. 2, line 64 – Col. 3, line 18].
Regarding claim 10, Hollister teaches the needle assembly of claim 9, wherein the shield portion is in the closed position when the needle cannula of the needle assembly is fully disposed within the needle assembly receiving cavity [Col. 2, line 64 – Col. 3, line 18].
Regarding claim 11, Hollister teaches the needle shield assembly of claim 1, wherein the partially circular receiving ring further includes a recess (Fig. 4; 22).
Regarding claim 12, Hollister teaches the needle shield assembly of claim 11, wherein the recess forms a U-shaped cross section within the partially circular receiving ring of the hub connection portion (Examiner interprets the recess to form a U-shaped cross section, as the shape of the recess mimics the shape of the partially circular receiving ring in order to receive the receiving flange; as the partially circular receiving ring is U-shaped, and would have a U-shaped cross section, the recess also forms a U-shaped cross section) (as shown in Fig. 4).
Regarding claim 13, Hollister teaches the needle shield assembly of claim 12, wherein the recess defines a first diameter (as shown in Annotated Fig. 4) and a second diameter (as shown in Annotated Fig. 4) that is less than the first diameter).

    PNG
    media_image2.png
    325
    503
    media_image2.png
    Greyscale

Annotated Fig. 4
Regarding claim 14, Hollister teaches the needle shield assembly of claim 1, wherein the receiving flange of the needle assembly is received within the partially circular receiving ring of the needle shield assembly (as shown in Fig. 4), the partially circular receiving ring deflecting or elastically deforming from an initial state upon advancement of the receiving flange and snap-fitting the receiving flange upon full advancement, wherein the partially circular receiving ring deflect or elastically deforms back into the initial state [Col. 3, line 64 – Col. 4, line 4].
Regarding claim 15, Hollister teaches the needle shield assembly of claim 1, wherein a snap-fit fitment between the receiving flange and the partially circular receiving ring allows for retention of the receiving flange within the partially circular receiving ring [Col. 3, line 64 – Col. 4, line 11].
Regarding claim 16, Hollister teaches the needle shield assembly of claim 15, wherein the snap-fit fitment allows for twisting and angular movement of the partially circular receiving ring around the receiving flange [Col. 3, line 64 - Col. 4, line 11] (Examiner interprets the snap-fit fitment to allow for twisting and angular movement, as the Hollister teaches that the receiving flange “cannot be easily removed therefrom”, thus requiring further movement for removal; Examiner further interprets “allows for twisting and angular movement” to be functional language, and as the art allows for more forceful movement between the two pieces, Examiner interprets Hollister to meet the claimed limitation).
Regarding claim 17, Hollister teaches the needle shield assembly of claim 11, wherein the partially circular receiving ring envelops more than half of a profile of the receiving flange of the needle assembly (as shown in Fig. 4), the receiving flange comprising a circular protrusion extending from an outer surface of the needle assembly (as shown in Fig. 4) (Examiner interprets the receiving flange to be a circular protrusion itself).
Regarding claim 18, Hollister teaches the needle shield assembly of claim 17, wherein the circular protrusion of the needle assembly sits within the recess of the partially circular receiving ring (as shown in Fig. 4).
Conclusion
10)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (U.S. Patent No. 11033213) teaches a needle shield assembly (Fig. 1; 2, 4) for use with a needle assembly (Fig. 1; 101, 104) comprising:
	a shield portion (Fig. 1; 2) comprising two longitudinal walls (as shown I Annotated Fig. 1) extending from a base (Fig. 1; 202) of the shield portion, the two longitudinal walls being separated by a needle assembly receiving cavity (as shown in Fig. 3), the needle assembly receiving cavity being defined by the base, the two longitudinal walls and an open end (Fig. 2; 202), the two longitudinal walls and needle assembly receiving cavity being configured to receive a needle assembly (as shown in Fig. 3), (wherein a proximal portion of the needle assembly receiving cavity is wider than a distal portion of the needle assembly receiving cavity (as shown in Fig. 2), the proximal portion of the needle assembly receiving cavity receiving a hub (Fig. 1; 104) of the needle assembly and the distal portion of the needle assembly receiving cavity receiving a needle cannula (Fig. 1; 102) of the needle assembly (as shown in Fig. 3)
	a hub connection portion (Fig. 1; 101); and
a bridge portion (Fig. 1; 4), the bridge portion connecting the shield portion and the hub connection portion (as shown in Fig. 1), the bridge portion comprising a first portion (Fig. 3; 401), a second portion (Fig. 3; 402), and a living hinge (Fig. 3; 403), the bridge portion joining the hub connection portion and the shield portion.
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783